MEMORANDUM **
Rebeca Salas Devora, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s (“IJ”) order denying her motion to reconsider, and denying her motion to reopen before the BIA. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Even construed liberally, Salas Devora’s pro se brief does not challenge the BIA’s determinations that her motion to reconsider before the IJ was untimely, or that her motion to reopen before the BIA was untimely. Accordingly, Salas Devora has waived any challenge to the BIA’s June 30, 2004, order dismissing her appeal and denying her motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We are unable to consider the new health-related facts alleged by Salas Devora because they are not part of the administrative record. See 8 U.S.C. § 1252(b)(4)(A); Fisher v. INS, 79 F.3d 955, 963 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th .Cir. R. 36-3.